Citation Nr: 1102174	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  10-28 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
posttraumatic stress disorder (PTSD), currently rated as 70 
percent disabling.  

2.  Entitlement to service connection for obstructive sleep 
apnea, to include as secondary to service-connected PTSD and/or 
diabetes mellitus, Type II (DM).  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1968.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Hartford, 
Connecticut.  

The Veteran appeared at a hearing at the RO before a local 
hearing officer in November 2009 and at a videoconference before 
the undersigned Veterans Law Judge at the RO in September 2010.  
Transcripts of the hearings are of record.  

The issue of entitlement to service connection for obstructive 
sleep apnea is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


FINDING OF FACT

At his September 2010 videoconference hearing, the Veteran 
testified that he wished to withdraw his appeal as to the issue 
of entitlement to an increased evaluation for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, as it 
relates to the issue of an increased disability evaluation for 
PTSD, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 
& Supp. 2010); 38 C.F.R. § 20.204 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing or in testimony at a hearing.  38 C.F.R. § 20.204.  The 
Veteran, at his September 2010 hearing, withdrew his appeal as to 
the issue of entitlement to an increased disability evaluation 
for PTSD.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is dismissed 
without prejudice as it relates to this issue.


ORDER

The appeal, as to the issue of entitlement to an increased 
evaluation for PTSD, is dismissed.


REMAND

The Board notes that the Veteran has claimed that his service-
connected PTSD and/or his service-connected DM causes or 
aggravates his sleep apnea.  Under 38 C.F.R. § 3.310(a), service 
connection may be granted for disability that is proximately due 
to or the result of a service-connected disease or injury.  The 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a non-service-connected 
disability by a service-connected disability.  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

The Veteran has been diagnosed as having DM, PTSD, and sleep 
apnea.  In a March 2009 VA treatment record there was also a 
notation of a possible relationship between the Veteran's PTSD 
symptoms and his sleep apnea, to include equipment worn for the 
treatment of sleep apnea.  The Board further notes that the 
Veteran has not been afforded a VA examination to determine the 
etiology of any current sleep apnea and its relationship, if any, 
to his period of service or his service-connected PTSD or DM.   

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability; 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Based upon the above, the 
Veteran should be afforded a VA examination.  

The report of a March 2010 VA cardiology examination contains the 
statement that the Veteran was receiving Social Security 
disability benefits since 1995 "s/p cva."  VA has an obligation 
to obtain copies of all Social Security decisions and the records 
underlying those decisions.  Tetro v. Gober, 14 Vet. App. 100, 
108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992).  These records have not been associated with the claims 
folder.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and obtain copies of all 
decisions pertinent to the Veteran's claim 
for SSA benefits, as well as the medical 
records relied on concerning that claim.

2.  The Veteran should be scheduled for a 
VA examination to determine the etiology of 
any current sleep apnea.  All indicated 
tests and studies should be performed and 
all findings must be reported in detail.  
The claims folder should be made available 
to the examining physician for review.

The examiner should answer the following 
questions: Is it at least as likely as not 
(50 percent probability or greater) that 
any sleep apnea, if found, is related to 
the Veteran's period of active service?  If 
not, is it at least as likely as not that 
the Veteran's service-connected PTSD or DM, 
or medications taken for either disability, 
caused or aggravated (permanently worsened) 
any sleep apnea?  The examiner should 
provide rationales for these opinions.

3.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination, to cooperate 
with the development of his claim, and that 
the consequences for failure to report for 
a VA examination without good cause include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the 
Veteran does not report for any ordered 
examination, documentation must be obtained 
that shows that notice scheduling the 
examination was sent to his last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND. If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development 
deemed appropriate, the RO/AMC should 
readjudicate the remaining issue on appeal.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case containing all pertinent laws and 
regulations and afforded an opportunity to 
respond before the record is returned to 
the Board for future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


